Citation Nr: 1431711	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  08-36 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an extraschedular evaluation for recurrent dislocation with post-operative residuals of the left shoulder.  

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to the recurrent dislocation with post-operative residuals of the left shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision in which the RO continued a 20 percent evaluation for the Veteran's left shoulder disability.  The Veteran perfected a timely appeal.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2010.  A transcript of that hearing has been reviewed and associated with the claims file.

The claims of entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1), as well as the issue of an extra-schedular total rating based on individual unemployability (TDUI) under 38 C.F.R. § 4.16(b), in connection with his appeal of an increased schedular rating for recurrent dislocation with post-operative residuals of the left shoulder were remanded by the Board in September 2011.  They have been returned to the Board for additional adjudication.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including the June 2014 appellant brief, are relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.   





FINDINGS OF FACT

1.  The Veteran's the left shoulder disability symptoms fit appropriately with the criteria found in the relevant Diagnostic Code for that disability, and do not present such an exceptional or unusual disability picture to warrant an extraschedular evaluation.

2.  The Veteran's service-connected left shoulder disability does not preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular evaluation for a left shoulder disability have not been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.321(b)(1) (2013).  

2.  The criteria for a TDIU based on a left shoulder disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO and the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Collectively in letters dated in January and May 2008, the Veteran was notified of the evidence necessary to substantiate a claim for an increased rating, and met all of the requirements of Vazquez-Flores v. Shinseki (Vazquez-Flores II), Nos. 2008- 7150, 2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009) including informing the Veteran to provide any evidence in his possession that pertains to the claim, consistent with the law in effect at that time.  The letters noted above notified the Veteran how a disability rating and an effective date for the award of benefits is assigned and complied with the notice requirements in Dingess.  

After the Veteran and his representative were afforded an opportunity to respond to the notice identified above, the April 2011 supplemental statement of the case (SOC) reflects readjudication of the claim on appeal.  Hence, while some of the notice was provided after the initial rating action on appeal, the Veteran is not shown to be prejudiced by the timing of the compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as in a statement of the case (SOC) or an SSOC, is sufficient to cure a timing defect).  Then, in September 2011, after the previous remand, the RO provided notice regarding what information would be required for an extraschedular evaluation under § 3.321(b) and for TDIU under §4.16(b).  

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims decided herein.  The Veteran's service treatment records, post-service VA treatment records, and reports from VA examinations have been associated with the claims file.  

Finally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claims being decided included providing the Veteran with appropriate notice regarding his extraschedular evaluation claim and his claim for TDIU.  As noted above, the Veteran was provided that information in September 2011, and the claim was readjudicated in October 2012 after the Veteran was given an opportunity to respond.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the matters decided on appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).





Extraschedular Evaluation

The Veteran contends that an extraschedular evaluation for his left shoulder disability is warranted.

Generally, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer a case to the Chief Benefits Director or the Director, Compensation and Pension Service (Director) for potential assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

An extraschedular evaluation may be assigned when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board may determine whether referral to the Director is warranted.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Director to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 211 (2008).

The Veteran's left shoulder disability has been rated as 20 percent disabling under Diagnostic Code 5202.  A 20 percent rating is warranted when there is malunion, with moderate or marked deformity.  A 20 percent rating is additionally warranted for recurrent dislocations of the minor arm at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at shoulder level; and when there are frequent episodes and guarding of all arm movements.  

In September 2012, the Director of Compensation and Pension provided an opinion pursuant to the Board's referral.  The Director reviewed the claims file and summarized the pertinent medical evidence on the Veteran's condition, including his reports of symptomatology.  The Director found that the record does not demonstrate an exceptional or unusual disability picture for the Veteran's shoulder disability that renders application of the regular rating criteria as impractical.  Specifically, he found that the Veteran had nearly "full range of motion in the shoulder," that the left shoulder is his non-dominant shoulder, and he has not been hospitalized for any significant period due to the shoulder.  The Director concluded than an extraschedular evaluation for the Veteran's left shoulder disability is not warranted.

The Board finds that the evidentiary record is consistent with the Director's conclusions, and agrees with it. 

While the Veteran describes, and his records show, some impact on his employment by his shoulder disability, including difficulties working as a firefighter and as a custodian, this impact does not constitute marked interference with employment.  Furthermore, aside from employability, the record does not reflect frequent hospitalizations due to the Veteran's left shoulder disability.  Finally, the Board notes that the Veteran's representative requested that the case be remanded because the Director based his opinion on an examination that was performed two years prior.  Thus, the Veteran's representative has argued that the Veteran should be afforded a new examination "using current medical findings."  (See June 2014 appellant's brief.)  However, there is no competent medical evidence suggesting the Veteran's disability has worsened in the past year.  Neither the Veteran nor his representative have described how a single symptom has worsened since August 2010, nor has he notified VA of any existing medical evidence that is not in the claims file.  The duty to assist does not require a remand for re-examination solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Board therefore concludes there is sufficient evidence to fairly rate the service-connected disability and finds that the Director had sufficient information to form his opinion.  

The Board also agrees with the Director that the evidence does not reflect such an exceptional or unusual disability picture that would render impractical the application of the regular schedular standards.  As the Director noted, the rating criteria for a disability rating of 20 percent under Diagnostic Code 5202 reasonably describes the Veteran's disability level and symptomatology, including degenerative changes in the shoulder, left shoulder instability, pain during movement, guarding, limitation of movement, and weakness.

The Board notes that the Veteran is competent to report as to his symptomatology and personal experiences, and the Board has considered his statements.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Director likewise considered them.  But, the Board finds that these statements do not render the opinion from the Director inadequate or inaccurate, and do not necessarily reflect that the Veteran's manifestations of left shoulder disability are exceptional or unusual vis-à-vis the rating criteria.

For the foregoing reasons, the preponderance of the evidence weighs against a finding that the disability picture of the Veteran's left shoulder disability presents an exceptional situation warranting an extraschedular evaluation; there is no doubt to be resolved; and an extraschedular evaluation is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to TDIU

Under the applicable criteria, a total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 41.6(a); 38 C.F.R. §§ 3.340, 3.341 (2013).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 362, 331-332 (1991).   Age may not be considered a factor. 38 C.F.R. § 3.341 (2013).  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19 (2013).

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361(1993).

The Veteran has asserted that his service-connected left shoulder disability interferes with his ability to work.  The Veteran is currently service-connected for his left shoulder disability, which has been rated as 20 percent disabling.  Thus, the Veteran does not have a combined rating evaluation of that meets the schedular requirements for entitlement to individual unemployability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Furthermore, the evidence does not show that the Veteran is precluded from obtaining or maintaining gainful employment because of his service connected left shoulder disability.  The pertinent medical evidence includes VA examinations and VA treatment records.  

A January 2008 VA examination shows that the Veteran complained of intermittent episodes of pain since his corrective surgery in 1971.  The pain was constant for the last 6-7 years.  The Veteran described the pain as a dull aching pain of 4/10 in intensity with flare-ups which are 8/10 and of a sharp shooting nature, which was aggravated by cold weather and flare-ups after certain movements including lifting more than twenty pounds or any kind of overhead activity with his left shoulder.  After leaving the service, he retired as a fireman in 1994 and also retired from the National Guard in 2000.  He is right handed, but his left shoulder occasionally affects his regular daily activities.  He complained of weakness and tremors after trying to use the shoulder.  In addition to the pain, he complained of weakness and tremors on his left shoulder.  He is not able to do certain activities that require overhead shoulder motion.  

Upon physical examination, there was a 9-cm anterior scar.  Active forward flexion was from 0 to 90 degrees with pain beginning at 50 degrees.  There was no loss of additional motion after repetition times three.  Passive range of motion was from 0 degrees to 120 degrees with pain developing at 50 degrees.  Shoulder abduction was from 0 degrees to 95 degrees, with pain developing at 60 degrees.  There was an additional loss of 10 degrees of motion after repeating the motion 3 times.  Passive range of motion was from 0 to 100 degrees with pain developing at 50 degrees.  The shoulder external rotation was from 0 degrees to 45 degrees with pain developing at 20 degrees.  There was an additional loss of motion of 10 degrees after repeating the motion 3 times.  The shoulder internal rotation motion was from 0 degrees to 20 degrees and at 20 degrees he developed an excruciating pain, not able to do the other repetitions.  Hawkins and Neer tests were positive on the left shoulder.  

The examiner noted that an MRI from January 11, 2008, showed post-operative changes with anchor suture in place.  Mild arthropathy A-C joint was noted as well.  The Veteran was diagnosed with status post shoulder dislocation repair and traumatic arthritis of the left A-C joint. 

The Veteran testified at his May 2010 Board hearing that his left shoulder disability has been predominantly manifested by pain and weakness in the left shoulder.  

At an August 2010 VA examination, the Veteran reported that he feels pain on a daily basis, with pain at a 7 out of 10 in severity, with exacerbations approximately 3 times per week that increase the level of pain to a 9 out of 10 in severity.  He complained that the pain was worse when sleeping, or when lifting, pushing, or carrying items.  He also indicated that when he gets a "flare of pain" it affects the use of his left shoulder.  Additionally, he stated that it affects his ability to reach overhead and behind, as well as his ability to dress his upper extremity.  The examiner noted the relevant medical history of the Veteran's shoulder disability, including a surgery that was provided in 1971, which prevented the Veteran's subluxatrions of that shoulder.   There were no episodes of incapacitation over the past 12 months.  

Upon physical examination of the left shoulder, the Veteran had flexion from zero to 160 degrees, with pain at 162 degrees.  Abduction from zero to 160 degrees with pain at 160 degrees.  Extension was to zero degrees with pain.  Internal rotation was from zero to 90 degrees with pain at 90 degrees.  External rotation was from zero to 20 degrees with pain at 20 degrees.  Adduction was zero to 85 degrees with pain beginning at 85 degrees.  There was tenderness over the AC bursa.  There was 1+ crepitus.  The above examination was done after three repetitions.  There was evidence of pain noted with flexion, extension, abduction, internal/external rotation, and adduction.  The examiner estimated that the Veteran would have an 18 degree loss of flexion and a 20 degree loss of abduction with acute flares with repetitive motion, but the exact degrees are not clinically possible.  He estimated that there would be left shoulder functional limitation secondary to repetitive use of severe severity, mostly manifested by pain.  There was no further loss of range of motion with the three repetitions, or additional loss of range of motion.  

The examiner noted that the Veteran's left shoulder disability affects the use of his left arm for any gainful employment.  The Veteran described his employment history, which included being a firefighter until 1994, at which time he left for medical reasons.  He also stated that he then worked as a custodian from 1995 to 2008, and ultimately left due to the inability to use his left shoulder in custodial work.  

Then, in September 2012, per the requirement of the previous Board remand, the Director of Compensation and Pension provided an opinion as to whether the Veteran's service-connected left shoulder disability precludes the Veteran from obtaining and maintaining substantially gainful employment under 38 C.F.R. § 4.16(b).  The Director noted that the Veteran complained of difficulties with regard to his shoulder in his work as a firefighter, but noted that there are no medical opinions that indicate the Veteran is unemployable due to his shoulder condition.  He noted that the Veteran's shoulder has nearly full range of motion, it is his non-dominant side, and he has had no periods of hospitalization.  Thus, the Director opined that the Veteran's left shoulder condition was not shown to preclude the Veteran from obtaining and maintaining substantially gainful employment.  

As evidenced by the record, the Board finds that the Veteran's service-connected left shoulder disability does not prevent him from securing or following a substantially gainful employment.  This finding is supported by the examination reports of record as well as the opinion provided by the Director of Compensation and Pension, which show that the Veteran's service-connected left shoulder disability does not prevent him from employment.  Furthermore, while the Veteran asserts that his service-connected left shoulder disability precludes him from employment, the Board places great probative weight on the Director's opinion because of its reliance on the Veteran's statements regarding the severity of his service-connected left shoulder disability as well as his daily activities.  

Accordingly, as the preponderance of the evidence is against the claim, the Board determines that the Veteran's service-connected left shoulder disability does not preclude him from securing or following substantially gainful employment.  Therefore, the Veteran's claim for TDIU due to his service-connected left shoulder disability is denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  In reaching the above conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b). 


ORDER

An extraschedular evaluation for a left shoulder disability is denied.

Entitlement to a TDIU due to the service-connected left shoulder disability is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


